Citation Nr: 1130617	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

3.  Entitlement to service connection for Non-Hodgkin's lymphoma, including as due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a respiratory condition claimed as sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1974 and from July 2002 to March 2003.  The Veteran had additional service in the Coast Guard Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In the December 2006 rating decision, the RO denied service connection for PTSD; for diabetes mellitus, including as due to herbicide exposure; Non-Hodgkin's lymphoma, including as due to herbicide exposure; and for erectile dysfunction, to include as secondary to diabetes mellitus.  In the May 2008 rating decision, the RO denied service connection for a respiratory condition claimed as sarcoidosis.

In a March 2010 statement to VA, the Veteran cancelled his hearing before a Veterans Law Judge at a local RO.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2010).

The issues of entitlement to service connection for PTSD and service connection for a respiratory disability claimed as sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran did not have "in-country" service in the Republic of Vietnam and was not otherwise exposed to herbicides in service.

2.  Diabetes mellitus was not shown in service or for many years thereafter, and any current diabetes mellitus is unrelated to, and/or was not aggravated by, a disease or injury of service origin or any incident of such service.

3.  Non-Hodgkin's lymphoma was not shown in service or for many years thereafter, and any current Non-Hodgkin's lymphoma is unrelated to, and/or was not aggravated by, a disease or injury of service origin or any incident of such service.  

4.  An erectile dysfunction disability was not shown in service or for many years thereafter, and any current erectile dysfunction disability is unrelated to, and/or aggravated by, service or a disease or injury of service origin, and is not proximately due to or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  Non-Hodgkin's lymphoma was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  Erectile dysfunction was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in an April 2006 letter, prior to the date of the issuance of the appealed December 2006 rating decision.  The October 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's August 2008 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2010).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Pursuant to applicable law and regulation, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2010).  Only such conditions as are recorded on examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been aggravated during active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in disability during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to service connection for diabetes mellitus and Non-Hodgkin's lymphoma, including as due to herbicide exposure.

As the Veteran's claims for diabetes mellitus and Non-Hodgkin's lymphoma, including as due to herbicide exposure have similar fact patterns and analysis, the claims will be addressed together.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus and Non-Hodgkin's lymphoma is not warranted.

Service treatment records are negative for complaints regarding, or treatment for diabetes mellitus or Non-Hodgkin's lymphoma.

Records of VA treatment reflect diagnoses of and treatment for diabetes mellitus beginning in 1996.  Specifically, at an August 2006 VA examination, the Veteran reported that he was first diagnosed with diabetes mellitus "about 10 years ago".

Records of VA treatment reflect diagnoses of and treatment for Non-Hodgkin's lymphoma beginning in January 1999.  The August 2006 VA examiner noted that the Veteran was first diagnosed with mantle cell Non-Hodgkin lymphoma involving colon polyps and bone marrow in January 1999.

As noted above, the Veteran claims that his current diabetes mellitus and Non-Hodgkin's lymphoma are the result of exposure to herbicide agents, such as Agent Orange while serving on active duty in Vietnam.  However, there is no evidence indicating that the Veteran set foot in Vietnam during service.  He specifically noted that he was a part of a Naval blockade of the coast of South Vietnam.  

The Board has carefully considered the Veteran's assertions that he was exposed to herbicides and Agent Orange while on active duty in Vietnam.  Unfortunately, his assertions are not supported by the other evidence of record that demonstrates that the Veteran never set foot in Vietnam.  The Veteran's service department records specifically state that there was no evidence to substantiate any service in Vietnam.

There is, thus, no presumption of herbicide exposure and the Veteran is not entitled to presumptive service connection for diabetes mellitus or Non-Hodgkin lymphoma on the basis of herbicide exposure in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, to give the appellant every consideration in connection with the claim, the Board has (as the RO has) considered other theories of entitlement in adjudicating the claims.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  In this case, however, the record does not otherwise provide a basis for service connection for diabetes mellitus or Non-Hodgkin lymphoma.

In this regard, the Veteran does not contend, nor does the record reflect that he was diagnosed with diabetes mellitus or Non-Hodgkin lymphoma during service.  Rather, VA treatment records show that that he was first diagnosed with diabetes mellitus in 1996 and first diagnosed with Non-Hodgkin lymphoma in 1999.  Because the diabetes mellitus was not medically shown to have manifested to a compensable degree within the first post service year, there is no rebuttable presumption of service incurrence that is afforded to certain chronic diseases, to include diabetes mellitus.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Further, there is no persuasive evidence of a nexus between diabetes mellitus and Non-Hodgkin lymphoma and any incident of service.  None of the VA or private treatment records reflecting a diagnosis of diabetes mellitus or Non-Hodgkin lymphoma includes any comment or opinion even suggesting a medical nexus between diabetes mellitus or Non-Hodgkin lymphoma and the Veteran's military service.  Moreover, neither the Veteran nor his representative has presented or identified any such medical evidence or opinion.

The Board notes that the Veteran had been diagnosed with both diabetes mellitus and Non-Hodgkin lymphoma prior to his second tour of duty in July 2002 to March 2003.  As noted above, a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002).

However, the Board finds that there is no competent evidence to show that the preexisting diabetes mellitus and Non-Hodgkin lymphoma were aggravated by service.  Simply put, there is no evidence which shows that the Veteran's preexisting diabetes mellitus and Non-Hodgkin lymphoma were manifested during the Veteran's second period of service.  

As the evidence clearly and unmistakably shows that the Veteran's diabetes mellitus and Non-Hodgkin lymphoma preexisted the Veteran's service from July 2002 to March 2003 and was not aggravated thereby, the presumption of soundness has been rebutted, and service connection is, thus, not warranted.  Hence, the claims must be denied on the basis of aggravation as well.  

Given the absence of any evidence of diabetes mellitus or Non-Hodgkin lymphoma for many years following separation from service, and in the absence of any competent medical evidence that diabetes mellitus or Non-Hodgkin lymphoma is related to an in-service injury or disease, or that the preexisting diabetes mellitus and Non-Hodgkin lymphoma were aggravated by service, the preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved; and service connection for diabetes mellitus or Non-Hodgkin lymphoma is not warranted.


II.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

Factual Background and Analysis

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for erectile dysfunction is not warranted.

While the Veteran has asserted that he has erectile dysfunction secondary to his diabetes mellitus, the decision herein denies service connection for diabetes mellitus.  Hence, as a matter of law, the claim for service connection for erectile dysfunction as secondary to diabetes mellitus is without legal merit, and must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Parenthetically, the Board also notes that an August 2006 VA examiner opined that erectile dysfunction was less likely than not caused by his diabetes.  Instead, the examiner determined that the erectile dysfunction was more likely than not secondary to the Veteran's depression.  The Board notes that the Veteran is not service connected for depression or any other psychiatric disabilities. 

In addition, while records of VA and private treatment reflect diagnoses of and treatment for erectile dysfunction, there is simply no competent, probative, medical evidence or opinion even suggesting a relationship between this disorder and service and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  

The Board notes that the Veteran had been diagnosed with erectile dysfunction prior to his second tour of duty in July 2002 to March 2003.  As noted above, a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002).

However, the Board finds that there is no competent evidence to show that the preexisting erectile dysfunction was aggravated by service as there is no competent evidence which shows that the Veteran's preexisting erectile dysfunction manifested during the Veteran's second period of service.  Additionally, the Board again notes that the VA examiner attributed to the Veteran's preexisting erectile dysfunction to his nonservice-connected depression.

As the evidence clearly and unmistakably shows that the Veteran's erectile dysfunction preexisted the Veteran's service from July 2002 to March 2003 and was not aggravated thereby, the presumption of soundness has been rebutted, and service connection is, thus, not warranted.  Hence, the claim must be denied on the basis of aggravation as well.  

Given the absence of any evidence of erectile dysfunction for many years following separation from service, and in the absence of any competent medical evidence that erectile dysfunction is related to an in-service injury or disease, or that the preexisting erectile dysfunction was aggravated by service, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for erectile dysfunction is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure is denied.

Entitlement to service connection for Non-Hodgkin's lymphoma, including as due to herbicide exposure is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus is denied.


REMAND

Regarding the claims to service connection for PTSD and a respiratory disability claimed as sarcoidosis, VA law provides that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The Court has held that VA service connection compensation presumptions do not apply with only ACDUTRA or INACDUTRA service.  Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993). 

The Veteran contends that his current PTSD and respiratory disabilities are a result of when he responded to the September 11, 2001 terrorist attacks in New York City.  The Veteran claims that he was called to active duty the night of September 11, 2001 where he witnessed events that caused his PTSD while also inhaling toxic fumes which resulted in his sarcoidosis.  

The record demonstrates that the Veteran received the Coast Guard Achievement Medal for his service from September 11, 2001 to October 22, 2001 in response to the terrorist attacks.  However, it is not clear whether the appellant was on ACDUTRA at the time.  Therefore, the RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA through official sources.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA while in service with the Coast Guard Reserves.  

2.  If additional service is verified, all service treatment records for any periods of ACDUTRA and INACDUTRA are to be obtained from the proper authorities and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Following the completion of any additional development deemed necessary based upon the evidence then of record, adjudicate the claims of entitlement to service connection for PTSD and entitlement to service connection for a respiratory disability, claimed as sarcoidosis.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


